DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/22 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 13-16 of the amendment, filed 06/24/22, with respect to the rejection(s) of claim(s) 1-3, 6, 7, 14, 16, 19, 24-27, and 30 under 35 U.S.C. 102(a)(1)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited US 8,409,276 to Wampler.
Claim Objections
The claims are objected to because of the following informalities:  
the term “impellor” is used throughout the claims, but should be spelled --impeller--.  
In claim 14, lines 19 and 32, the term “an annular outlet” is used, despite “an annular outlet” already being introduced. For the purposes of examination, these additional recitations will be treated as meaning --the annular outlet--.
Appropriate correction is required.
Applicant is advised that should claim(s) 1 and 4 be found allowable, claim(s) 14 and 24, respectively, will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "inner bearing path" and “rotor bearing path” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, these terms will be treated as meaning, --inner bearing surface-- and --rotor bearing surface--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 14-16, 18-19, 24-27, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,409,276 to Wampler.
Regarding independent claim 1, Wampler teaches a heart assist device (290, Fig. 18-19), comprising: 
a rotor (330); 
 said rotor comprising a shaft (332) with an outer surface (Fig. 18-19) and an impeller (340) extending from the shaft at a first location on the outer surface (Fig. 19); 
 said outer surface comprising an outer bearing surface at a second location on the shaft (333, col. 21, ll. 51-55),
wherein said first location and said second location on said rotor are toward opposite ends of the said rotor (Fig. 18-19);
 a pump housing (300) comprising a first end and a second end (Fig. Fig. 18-19); 
 the pump housing comprising one or more cylindrical bores (through inlet 299 and housing shaft 332, Fig. 18-19) configured to define a pumping chamber as an interior of a first cylindrical bore having the impeller (adjacent 299 in Fig. 19) and an inner bearing surface (at 334) within a second cylindrical bore of the pump housing (Fig. 19); 
wherein said pump housing comprises a first housing section which contains the pumping chamber toward said first end of said pump housing (to the left of Fig. 19), and which overlaps a second housing section (towards the right of Fig. 19) which has a smaller diameter than said first housing section (at outlet 324) and which is toward said second end of said pump housing (Fig. 19);
wherein an annular outlet (324) is disposed circumferentially between an overlap of an interior of said first housing section over an exterior of said second housing section (Fig. 19);
 wherein, in an operating configuration, the rotor is positioned within the one or more cylindrical bores such that the impeller rotates within the pumping chamber upon actuation of the rotor (Fig. 18-19); 
 wherein said inner bearing surface of the pump housing is closely fitted to said outer bearing surface of said shaft to form a hydrodynamic bearing clearance (333) there between such that during actuation of the rotor the inner bearing surface of the second cylindrical bore and outer bearing surface of the shaft form a hydrodynamic journal bearing (333); 
 the pump housing comprising an axial inlet (299) at the first end of the pumping chamber of the pump housing (Fig. 19), with the axial inlet in fluid communication with the pumping chamber (Fig. 19); 
with said annular outlet (324) being located circumferentially in a middle region of the pump housing between the first and second ends of the pump housing (Fig. 19); 
 wherein the pump housing further comprises a leakage outlet (at 296 in Fig. 19) in fluid communication with the hydrodynamic bearing clearance which is also configured as a leakage flow path (col. 21, ll. 51-56); 
 wherein actuation of the rotor causes blood to enter into the axial inlet (shown at 292 in Fig. 19), through the pumping chamber, and out the annular outlet in a substantially axial outlet flow (shown at 294 in Fig. 19); and
wherein said rotor is configured with a rotor magnet (334) whereby said rotor is magnetically driven into rotation by a motor stator (col. 21, ll. 32-34);
wherein rotation of the impeller on said rotor is configured for drawing the flow of blood through the axial inlet into the pumping chamber (shown at 292 in Fig. 19), and a first portion of this flow of blood into the leakage flow path (296, col. 21, ll. 51-56);
wherein the first portion of the blood is directed along the length of the second bore of the hydrodynamic bearing clearance through said leakage flow path and out said leakage outlet on a circumference of the second end of the pump housing 296, Fig. 19); and 
wherein a second portion of blood is directed from said pumping chamber and out the annular outlet on the outer circumference on the middle region of the pump housing (at 294, Fig. 19). 
Because independent claims 14 and 24 claim the same elements in the same arrangement as claim 1, with the exception of being used as a “pump for providing circulatory assistance with the circulatory system of a patient” in claim 14 which is also taught by Wampler (Fig. 1A), and the additional limitation of “wherein said pumping chamber does not extend into the region of the motor stator” for claim 24, which is also taught by Wampler (Fig. 19), claims 14 and 24 are likewise anticipated by Wampler.
Regarding dependent claims 2-7, 15, 16, 18-19, 25-27, and 30, Wampler teaches the device/pump of claims 1, 14, and 24 (see above), 
wherein said rotor is primarily suspended in the radial direction within said housing by hydrodynamic thrust forces generated by relative movement of said rotor with respect to and within said pump housing (“journal bearing” col. 5, ll. 4-8) (claim 2),
wherein said rotor comprises one or more rotor magnets (334) located within the bearing surface of said shaft (Fig. 19); wherein the pump housing comprises a motor stator (303) having a coil (col. 7, ll. 16-19) positioned opposite said one or more rotor magnets from the hydrodynamic bearing clearance (Fig. 19); and wherein actuation of the rotor is affected by electrical current flowing through the motor stator to generate magnetic flux field that extends across the leakage flow path to displace the one or more rotor magnets (col. 7, ll. 16-26) (claim 3),
wherein said pumping chamber does not extend into the region of the motor stator (Fig. 19) (claim 4),
the pump housing further comprising: one or more radial outlet ports (324) disposed along a circumference of the pump housing at a location between the first end and the annular outlet (Fig. 18); wherein a third portion of blood is directed radially outward from the one or more radial outlet ports (294) (claim 5),
wherein the motor stator one and one or more rotor magnets are axially disposed with respect to each other to form an axial motor (Fig. 19, col. 25, ll. 38-54) (claim 6, 26),
wherein the hydrodynamic bearing clearance comprises an annular gap formed between the inner bearing surface of the pump and said outer bearing surface of said shaft (Fig. 19) (claim 7),
wherein during actuation of the rotor, the hydrodynamic bearing clearance operates as a leakage path to allow the flow of blood into a leakage inlet and along the length of the hydrodynamic bearing clearance, and wherein the pump housing comprises a leakage outlet in fluid communication with the hydrodynamic bearing clearance, the leakage outlet directing the blood out the leakage path to a third location in the circulatory system (col. 21, ll. 51 - col. 22, ll. 5) (claim 15),
wherein the blood exits out the annular outlet at the circumference in a middle region of the pump housing in a substantially axial outlet flow (Fig. 19) (claim 16), 
the pump housing further comprising: one or more radial outlet ports (324, Fig. 18) disposed along a circumference of the pump housing at a location between the first end and the annular outlet (Fig. 18); wherein a third portion of blood (294, Fig. 18) is directed radially outward from the one or more radial outlet ports (Fig. 18) (claim 18),
wherein the hydrodynamic bearing clearance comprises an annular gap formed between the inner bearing surface of the pump and said outer bearing surface of said shaft (Fig. 19) (claim 19, 27), 
wherein said pump housing comprises a first housing section which contains the pumping chamber toward said first end of said pump housing (to the left of Fig. 19), and which overlaps a second housing section (towards the right of Fig. 19) which has a smaller diameter than said first housing section (at outlet 324) and which is toward said second end of said pump housing (Fig. 19), and wherein an annular outlet (324) is disposed circumferentially between an overlap of an interior of said first housing section over an exterior of said second housing section (Fig. 19) (claim 25),
wherein the inner bearing path and rotor bearing path comprise planar surface (forming thrust bearing 348, Fig. 19) forming a planar hydrodynamic bearing and planar leakage path in fluid communication with the pumping chamber (claim 30).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 13, 20-23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,409,276 to Wampler in view of US 7,841,976 to McBride et al.
Regarding claims 8, 20, and 28, Wampler teaches the device/pump of claims 7, 19, and 27 (see above), but fails to teach that the hydrodynamic bearing clearance further comprises a conical leakage path in fluid communication with the annular gap, the conical leakage path formed from a conical bearing interface between the rotor and pump housing.
McBride teaches a pump wherein a hydrodynamic bearing forming surface comprises a conical shape (col. 9, ll. 33-44).
McBride also teaches that adjusting the geometry of the hydrodynamic bearing surfaces also adjusts the strength in flow through the bearing gap which in turn can reduce the shearing stresses in the blood flowing therethrough.  Because Wampler also teaches a blood pump with a gap formed between hydrodynamic bearing forming surfaces, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Wampler by using conical surfaces as part of the hydrodynamic bearing as taught by McBride for the purpose of reducing the shear stresses on the blood flowing through the bearing (McBride col. 9, ll. 33-44).
Regarding claims 9-11, 13, and 21-23, Wampler as modified by McBride teaches the device/pump of claims 8, 20, and 28 (see above),
wherein the conical leakage path is located upstream from the annular gap and between the pumping chamber and annular gap (Wampler Fig. 19) (claims 9 and 21),
wherein the conical leakage path is located downstream from the annular gap opposite the pumping chamber from the annular gap (Wampler Fig. 19) (claims 10 and 22),
wherein the hydrodynamic bearing clearance further comprises a second conical leakage path in fluid communication with the annular gap; wherein the second conical leakage path is formed from a second conical bearing interface between the rotor and pump housing; and wherein the second conical leakage path is located downstream from the annular gap (Wampler Fig. 19) (claims 11 and 23),
wherein the leakage path is formed between a conical bearing interface between the rotor and pump housing (see rejection of claim 8 above);  and wherein the motor stator magnet (Wampler 303) and one or more rotor magnets (Wampler 324) are disposed across the conical bearing interface from one another (as they are arranged on opposite sides of the bearing in Wampler Fig. 19) (claim 13).
Claims 12 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,409,276 to Wampler in view of US 4,704,121 to Moise.  Wampler teaches the pump/device of claims 7 (see above) and 27, but fails to teach that the hydrodynamic bearing clearance further comprises a spherical leakage path in fluid communication with the annular gap, the spherical leakage path formed from a spherical bearing interface between the rotor and pump housing.
Moise teaches a hydrodynamic bearing formed by spherical surfaces (col. 4, ll. 30-42).
Moise also teaches that providing spherical surfaces which form a hydrodynamic bearing serve the dual function of forming both a seal and a bearing (col. 4, ll. 3-7) which creates a flow of blood through the bearing (col. 3, ll. 28-35) which avoids the formation of potentially dangerous blood clots and other unwanted consequences (col. 1, ll. 61-66).  Because Wampler also teaches a blood pump with hydrodynamic forming surfaces and Moise teaches a modification to the hydrodynamic bearing forming surfaces to avoid unwanted consequences such as clot formation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Wampler by using spherical bearing surfaces as taught by Moise for the purpose of avoiding clot formation or other unwanted consequences of blood pumping (Moise col. 1. 61-66).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM W BROWN/Examiner, Art Unit 3745    

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745